DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5, 10, 14, 16-17, and 19-22 are objected to because of the following informalities:  
Regarding Claims 2-4, 10, 14, 17, 19, and 21, exemplary Claim 2 recites the phrase “…performed by the source and measurement units”. In Claim 1 and elsewhere in the claims, elements presented in a list are written ‘a/the [element], a/the [element],…, and a/the [element]. However, in several locations in the claims, elements presented in a list are written ‘a/the [element], [element],…, and [element]’. For example, Claim 3 recites “the source and measurement calibrations” meaning ‘the source and the measurement calibrations’ or ‘the source calibration and the measurement calibration’. At several locations in the claims there are various inconsistent variations of these forms, some of which are well understood in context, and some of which present ambiguities in the meaning of the claim. Applicant should use consistent language throughout the claims to ensure clarity. Examiner suggests using an article (i.e. a/the) on each element and the full name of each element at each recitation (e.g. the ‘the source calibration and the measurement calibration’ variation in the Claim 3 example).  
Regarding Claim 3, the term “an measurement signal” is recited. This should read ‘a measurement signal’.
Regarding Claim 4, the phrase “digital signals in at least one of the measurement unit, and the source unit are isolated…” is recited. This should read ‘digital signals in at least one of the measurement unit and the source unit are isolated…’.
Regarding Claim 5, the term “the current source unit” is recited. There is insufficient antecedent basis for this limitation in the claim. However, the meaning of this term is clear in context. Nevertheless, the wording should be clarified by rephrasing ‘a current source’ in Claim 1 or rephrasing ‘the current source unit’ in Claim 5 to maintain consistency and clarity.
Regarding Claim 16, the phrase “using the a feedback signal” is recited. Examiner believes this is a simple typographical error and should read “using a feedback signal”.
Regarding Claim 18, the phrase “a configurable display that is configured to at least one of…display…; and display…” is recited. This should read ‘a configurable display that is configured to display at least one of…’.
Regarding Claim 19, the phrase “applying a signal to more accurate resistor range” is recited. This should read ‘applying a signal to a more accurate resistor range’.
Regarding Claim 19, the terms “the more accurate range” and “the less accurate range” are recited. Consistent terminology should be used, and thus these terms should read ‘the more accurate resistor range’ and ‘the less accurate resistor range’ to ensure that there is no ambiguity.
Regarding Claim 20, the phrase “wherein the control unit is configured to at least of of…perform…; perform…” should read ‘wherein the control unit is configured to perform at least one of…’. Additionally, the second element of the Markush group should have the word ‘and’ prior to its recitation.
Regarding Claim 22, the phrase “at least one of a voltage source, and a current source” and the term “an measurement signal” are recited. These should read ‘at least one of a voltage source and a current source’ and ‘a measurement signal’, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “a calibration unit for calibrating the system including the control unit” is recited. This language is ambiguous in meaning as one could reasonably interpret this phrase to mean that ‘a calibration unit for calibrating the system that contains the control unit’ or ‘the calibration unit for calibrating the system, including for calibrating the control unit’. As these interpretations result in the claim requiring more or less elements, it is not possible to precisely determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, the former interpretation will be adopted.
Regarding Claim 2, the phrase “a self-calibration performed by the source and measurement units” is recited. This language is ambiguous in meaning as one could reasonably interpret this phrase to mean ‘a self-calibration performed by the source unit and the measurement unit’ or ‘a self-calibration performed by the source and by a plurality of measurement units’. Because these interpretations require different elements in the claim, it is not possible to precisely determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, the former interpretation will be adopted, as the latter would introduce further indefiniteness.
Regarding Claim 2, the terms “the source calibration data” and “the measurement calibration data” are recited. There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 3, similar to the 112(b) discussion of Claim 2 above, the phrase “obtain at least one of: the source and measurement calibrations periodically…and the source and measurement calibrations concurrently” is recited. As above, this is ambiguous due to a plurality of reasonable interpretations, and is thus rendered indefinite. For purposes of examination, this phrase will be interpreted as ‘obtain at least one of: the source calibration and the measurement calibration periodically…and the source calibration and the measurement calibration concurrently’, as other interpretations would introduce further indefiniteness.
Regarding Claim 3, the phrase “obtain at least one of: …the source calibration from the memory of the source unit when the source unit is not providing the source signal to the sample” is recited. It is not clear what is required by the claim in this phrase. Specifically, the term ‘when’ does not specifically positively recite whether the source unit is or is not providing the source signal to the sample. Thus, if one is to obtain ‘the source calibration from the memory of the source unit’ only when ‘the source unit is not providing the source signal to the sample’, the claim appears to be attempting to require an action as a result of the lack of an action, however, this absence of action is not specifically required to occur in the claim. Thus, it is not clear whether this limitation is required by the claim, as it is conditional on a negative limitation, and thus an accurate determination of the metes and bounds of the claim cannot be made, rendering the claim indefinite. For purposes of examination, this will be interpreted as ‘obtain at least one of: …the source calibration from the memory of the source unit after the source unit is controlled to not provide the source signal to the sample’.
Regarding Claim 4, the term “measure unit” is recited. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 9, similar to the 112(b) discussion of Claim 3 above, the term ‘when’ makes the elements required by the claim ambiguous. It is not clear whether the source/measurement signal are actually provided or measured, respectively, as a positive recitation requiring either ‘providing the source signal’ or ‘measuring the measurement signal’ is absent. Thus, it is not clear whether the deactivation limitation is actually required by the claim. Because of this ambiguity, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination these limitations will be interpreted as ‘the source/measurement unit is configured to deactivate non-analog circuitry in response to the source/measurement signal being provided/measured’.
Regarding Claim 11, the phrase “wherein at least one of an interface between the source unit and the control unit comprises low impedance buffered analog signals and an interface between the measurement unit and the control unit comprises at least one of…” is recited. The meaning of this phrase is unclear, as it is not clear what elements are intended to be part of the Markush group. As written, it appears that “at least one of an interface between the source unit and the control unit comprises low impedance buffered analog signals” is an improper Markush group. However, one could reasonably interpret the second recitation of ‘an interface between’ as a member of the group, however, due to the claim language it is unclear whether that is what is intended. Additionally, were the grouping proper, there is no linking of what the elements in ‘at least one of’ is intended to indicate relative to the system (i.e. ‘The system of claim 1 wherein at least one of an interface and an interface’ does not make sense). As written, the meaning of the claim as a whole is wholly unclear, and thus, it is not possible to determine the metes and bounds of the claim. Examiner suggests restructuring the claim to clearly delineate which elements are intended to be included in the first Markush group, and separately delineate what each member of the group ‘comprises’, as well as linking the first Markush group to the system. For example, ‘wherein the system further comprises at least one of an interface between the source unit and the control unit and an interface between the measurement unit and the control unit; wherein the interface between the source unit and the control unit comprises…; and wherein the interface between the measurement unit and the control unit comprises…’. For purposes of examination, Examiner adopts the suggested phrasing as Examiner’s interpretation, as the written language of the claim is not sufficiently clear to apply prior art.
Regarding Claim 12, the term “the power supply” is recited. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the terms “substantially low frequency signals” and “substantially high frequency signals” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 14, the phrase “…to maintain the source signal substantially in accordance with the input signal” is recited. It is not clear what “substantially” indicates in this context, nor is there a measure indicated for what defines ‘substantial accordance’, nor is there an indication of what ‘in accordance with’ means in the context of maintaining a source signal relative to an input signal. Thus, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this phrase will be interpreted broadly as ‘…to maintain the source signal with respect to the input signal’.
Regarding Claim 15, the phrase “wherein the lock-in signal processing at least one of…” is recited. Upon plain reading, this does not contain meaning as it recites improper grammar that makes the meaning of the claim ambiguous. Examiner suggests including a verb to maintain proper English grammar and indicate precisely what is intended by the claim. For example, ‘wherein the lock-in signal processing is configured to perform at least one of the following:…’, which would also necessitate matching verb tense in the group. For purposes of examination, this interpretation is adopted.
Regarding Claim 16, the term “low frequency AC signal” is a relative term which renders the claim indefinite. The term “low frequency AC signal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 19, the terms “more accurate resistor range” and “less accurate resistor range” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 20, the term “the measured voltage offset” is recited. This term lacks antecedent basis as it is contained within the second element of the Markush group (i.e. current mode measure calibration), and this element has no recitation of measuring a voltage offset, rather it recites measuring a plurality of voltage offset errors.
Regarding Claim 20, the term “approximately zero” is recited. This term is ambiguous and thus indefinite because it is not clear what ‘approximately’ zero is, ,or how near to zero constitutes ‘approximately zero’. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 20, the term “a high current range” is a relative term which renders the claim indefinite. The term “a high current range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 20, the term “the voltage offset error” is recited. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that a plurality of voltage offset errors is recited previously, however, no specific error of the plurality is indicated, thus rendering the term indefinite.
Regarding Claim 21, the phrase “generate a source unit calibration based on a difference between at least one of the commanded positive, negative, and zero signals and the measured positive, negative, and zero signals” is recited. It is unclear whether all six elements are intended to be included in the Markush group, or if only the first three elements are. Additionally, it is unclear whether the difference is intended to be between two of the three commanded signals or if it is intended to be between any of the three commanded signals and any of the three measured signals or if it is intended to be between corresponding commanded and measured signals or if it is intended to be between any two of the six signals. This ambiguity does not allow one to determine the metes and bounds of the claim, thus rendering it indefinite. For purposes of Examination, this term is interpreted as including differences between any of the six signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 1-22, the background of applicant’s specification appears to generally teaches the structure claimed. This is because the applicant has identified that their invention is based on the integration of known prior art devices of various forms, and then providing a common system-wide noise-mitigation, interference rejection, source/measure synchronization, and calibration. This is identified as exemplary obviousness as it has been held that making plural parts integral is a simple matter of engineering choice and is obvious. Howard v. Detroit Stove Works, 150 U.S. 164 (1893); In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). 
Further, the inclusion of systemic calibration is also identified as exemplary obviousness, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 
In this case what the applicant has identified as prior art elements being individually calibrated is now calibrated in an integral fashion, and it is predictable to a person of ordinary skill in the art that, for example, calibrating a system as a whole would yield a system-wide calibration. As presently identified and understood by the Examiner based on the Applicant’s specification, the applicant appears to indicate they have not provided any new structure that is beyond what would be ordinarily expected from the rote combination of discrete prior art elements. The applicant can potentially rebut this finding by providing evidence of unexpected results. 

Claims 1-4, 7-8, 10-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1).

Regarding Claim 1, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt teaches a measurement system (See Fig. 3, Abstract: “Various embodiments of the invention enable low-power accurate measurement of complex impedance”) comprising: 
a source unit (See Item 302) configured to provide a source signal to a sample (See Item 210; See Fig. 3; Col. 3, Lines 49-60: “Circuit 200 comprises a digital representation of an AC excitation 202 that provides a stimulus to digital-to-analog converter (DAC) 204, DC blocking capacitor 206, sample under test (DUT) 210, calibration resistor 220, input resistor 222, operational amplifier circuit 226, which further comprises a parallel combination of a resistor and a capacitor in its feedback path 224, analog-to-digital converter (ADC) 230, and digital baseband quadrature sampling receiver circuit 240. In this example, receiver circuit 240 comprises multiplier 232, 242 and averaging means 234, 244.”; Col. 4, Lines 50-52: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204”), the source unit (See Item 302) comprising: 
at least one of a voltage source and a current source (See Fig. 3; Col. 5, Lines 22-24: “In order to measure complex impedance at a desired frequency, Fc, a sinusoidal voltage x(t)=cos(2πFc.Math.t) is applied to test load 210”, i.e. a source of the digital waveform data used to generate sinusoidal voltage x(t) applied to the sample); and 
a memory (Memory buffer 302 inherently contains memory) configured to store a source calibration (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. has a “pre-distortion calibration”); 
a measurement unit (See Item 226) configured to acquire from the sample (See Item 210) a measurement signal responsive to the source signal (See Fig. 3; Col. 3, Lines 65-66: “the signal is passed through sample under test 210 into inverting operational amplifier circuit 226”), the measurement unit (See Item 226) comprising: 
at least one of a voltage measuring unit, a current measuring unit, and a capacitance measuring unit (See Fig. 3; Col. 3, Lines 65-66: “the signal is passed through sample under test 210 into inverting operational amplifier circuit 226”, operational amplifier circuit is measurement unit, specifically voltage measurement unit, implicitly measures voltage based on the signal from the sample); and 
a memory (Memory buffer 302 inherently contains memory) configured to store a measurement calibration (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. has a “pre-distortion calibration”, including for ADC 230); and a control unit (Items 204, 230, 350, 352, 354, and 360 each perform control operations, comprise control circuitry) comprising: 
a digital signal processing unit (See Fig. 3, item 360, labeled “DIGITAL SIGNAL PROCESSING MODULE”); 
a source converter (See item 204) connected between the digital signal processing unit and the source unit (See Fig. 3, showing location between digital signal processing module and source unit; Col. 3, Line 52: “digital-to-analog converter (DAC) 204”; Col. 4, Lines 42-49: “in FIG. 3, circuit 300 comprises memory buffer 302, which may be a circular buffer that is controlled by memory controller 350, DAC 204, blocking capacitor 206, DUT 210, calibration resistor 220, operational amplifier circuit 226, ADC 230, digital signal processing module 240, which further comprises multiplier 232, 242 and averaging means 234, 244, timing control logic 354, and microprocessor 352”); 
a measurement converter (See Item 230) connected between the digital signal processing unit and the measurement unit (See Fig. 3, showing location between digital signal processing module and measurement unit; Col. 3, Line 57: “analog-to-digital converter (ADC) 230”; Col. 4, Lines 42-49: “in FIG. 3, circuit 300 comprises memory buffer 302, which may be a circular buffer that is controlled by memory controller 350, DAC 204, blocking capacitor 206, DUT 210, calibration resistor 220, operational amplifier circuit 226, ADC 230, digital signal processing module 240, which further comprises multiplier 232, 242 and averaging means 234, 244, timing control logic 354, and microprocessor 352”); 
a synchronization unit (See Item 354) configured to synchronize clocks of the digital signal processing unit (See Item 360), the source converter (See Item 204), and the measurement converter (See Item 230; See Fig. 3; Col. 5, Lines 10-41, specifically Lines 10-13: “the clock ensures that control signals 356, 358 synchronize the digital waveform generation by DAC 204 with the data collection and the sampling process by ADC 230”, and Lines 28-31: “Digital Baseband Quadrature Sampling (BQS), which is a digital down-conversion to DC, is implemented to synchronize ADC sampling with AC waveform generation”, Examiner notes that the digital BQS is part of item 240 (digital signal processing unit) in Fig. 2 and analogously item 360 in Fig. 3); 
a calibration unit (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. 350 retrieves “pre-distortion calibration” waveform data from memory 302) for calibrating the system including the control unit (See Fig. 3; See Items 352, 354, 360; Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”).
Witt does not explicitly teach a reference voltage supply configured to supply a common reference voltage for the control unit. 
Passerini teaches a reference voltage supply configured to supply a common reference voltage (See Fig. 3A; [0043]: “The master oscillator 110 comprises a first or left module 310 and a second or right module 320 and is connected to a common voltage reference Vref.”, i.e. provides common reference voltage) for the control unit (Abstract: “Disclosed herein is a clock generator that comprises a master or first oscillator having an output terminal which provides a master clock signal and at least one slave or second oscillator having an output terminal which provides a slave clock signal, the master and slave oscillators comprising respective time delay stages and latches, the slave oscillator also comprising logic gates connected to the outputs of the latches and configured to logically combine said outputs to generate a slave clock signal having a different phase with respect to a master clock signal.”, i.e. unit for control of clock signal generation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include a reference voltage supply configured to supply a common reference voltage for the control unit, as taught by Passerini.
Doing so would allow one to ensure uniform voltage control of various elements, such as the clocks taught in Passerini, as is known in the art and suggested by Passerini.

Regarding Claim 2, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein the control unit is configured to obtain at least one of: 
calibration data from a self-calibration performed by the source and measurement units; 
calibration data from a stored factory calibration; 
calibration data from a remote source via the Internet; 
calibration data from a user input; 
the source calibration data (i.e. “pre-distortion calibration” as taught above) from the source unit (See Fig 3; Col. 4, Lines 50-65: "In operation, memory controller 350 acts as an address generator tor memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 225 or ADC 230.", Examiner notes that since the waveform data is taught to include pre-distortion calibration and is stored in memory buffer 302 it is interpreted as "from the source unit" 302); and 
the measurement calibration data from the measurement unit.  

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein the control unit is configured to obtain at least one of: 
the source and measurement calibrations periodically; 
the source calibration from the memory of the source unit when the source unit is not providing the source signal to the sample; 
the measurement calibration from the memory of the measurement unit when the measurement unit is not acquiring an measurement signal from the sample; and 
the source and measurement calibrations concurrently (See Fig 3; Col. 4, Lines 50-65: "the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 225 or ADC 230."; Col 5, Lines 10-21: "the digital-to-analog conversion may be started at a certain phase of a sine wave (e.g., zero phase) in order to begin the modulation and, simultaneously, the analog-to-digital conversion by ADC 230 is triggered to ensure control over the exact starting phase each time a measurement is performed", Examiner notes that concurrent and simultaneous are interpreted as equivalent in this context).  

Regarding Claim 4, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein at least one of: 
the digital signal processing unit stores calibration data for at least one of the control unit, source unit, and measure unit; 
the measurement and source units are remotely located from the control unit and the digital signal processing unit (See Fig. 3, showing measurement unit and source unit located separate from items 350, 352, 354, and 360, which each perform control operations, comprise control circuitry); 
the system comprises a first cable connecting the control unit to the measurement unit and a second cable connecting the control unit to the source unit; 
digital signals in at least one of the measurement unit, and the source unit are isolated from the control unit; 
a measurement interface between the measurement unit and control unit and a source interface between the source unit and the control unit are isolated from one another within a cable; 
the system comprises a plurality of source units; 
the system comprises a plurality of measurement units; 
the source unit is configured to acquire the measurement signal; and 
the measurement unit is configured to provide the source signal.  

Regarding Claim 7, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein the synchronization unit (See item 354) is configured to synchronize the digital signal processing unit (See item 360), the source converter (See item 204), and the measurement converter (See item 230) with respect to an internal clock signal (See Fig. 3; Col. 5, Lines 10-41, specifically Lines 10-13: “the clock ensures that control signals 356, 358 synchronize the digital waveform generation by DAC 204 with the data collection and the sampling process by ADC 230”, and Lines 28-31: “Digital Baseband Quadrature Sampling (BQS), which is a digital down-conversion to DC, is implemented to synchronize ADC sampling with AC waveform generation”, Examiner notes that the digital BQS is part of item 240 (digital signal processing unit) in Fig. 2 and analogously item 360 in Fig. 3).  

Regarding Claim 8, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein the digital signal processing unit is configured to provide timestamps for at least one of the measurement signal and the source signal (Col. 4, Line 66 – Col. 5, Line 9: “Timing control logic 354 comprises a timing generator that generates a clock signal 366. One of ordinary skill in the art will appreciate that timing control logic 354 may comprise other components, such as a state machine, not discussed herein for purposes of brevity. Timing control logic 354 also generates control signals that control both DAC 204 and ADC 230. In response to clock signal 366, control signals 356 cause DAC 204 to start a digital-to-analog conversion that generates the waveform data at an output rate of Fc/N. Simultaneously, or with some time delay, ADC 230 collects data at a sample rate of Fc/4.”).  

Regarding Claim 10, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein the digital signal processing unit (See item 360) is configured to perform at least one of the following with respect to at least one of the measurement and the source signal: 
a lock-in analysis; 
an Alternating Current/Direct Current (AC/DC) measurement (Col. 5, Lines 22-41: “In order to measure complex impedance at a desired frequency, Fc, a sinusoidal voltage x(t)=cos(2πFc.Math.t) is applied to test load 210. Signal 228 y(t)=V.sub.L cos(2πFc.Math.t+θ) received by ADC 230 is a scaled and phase shifted version of input signal 207. In one embodiment, to extract phase information from received signal 228, coherent detection is applied as follows. Digital Baseband Quadrature Sampling (BQS), which is a digital down-conversion to DC, is implemented to synchronize ADC sampling with AC waveform generation. For this purpose, ADC 230 is sampled with the same start signal and clock signal that provides timing for the sample rate such that signal 228 can be sampled at a rate that is a multiple of the generation frequency. Digital BQS is typically illustrated in the frequency domain but for AC impedance measurements the time domain analysis is more applicable. For a sinusoidal waveform, in one embodiment, the ADC 230 discretizes a cosine waveform by sampling the waveform at four equidistant intervals per period, i.e., with a sampling frequency of ADC 230 that is four times higher than the frequency generated by DAC 204.”); 
an inductance (L), capacitance (C), and resistance (R) (LCR) measurement; 
a time/scope domain presentation (Title: “Systems And Methods For Low Power Time-domain Measurement Of Complex Impedance”; Col. 1, Lines 19-20: “The present invention relates to the field of measuring network responses in the time-domain”; Col. 5, Lines 34-37: “Digital BQS is typically illustrated in the frequency domain but for AC impedance measurements the time domain analysis is more applicable”); 
a frequency domain analysis; 
a noise analysis; 
an AC/DC sourcing (Col. 5, Lines 22-41: “In order to measure complex impedance at a desired frequency, Fc, a sinusoidal voltage x(t)=cos(2πFc.Math.t) is applied to test load 210. Signal 228 y(t)=V.sub.L cos(2πFc.Math.t+θ) received by ADC 230 is a scaled and phase shifted version of input signal 207. In one embodiment, to extract phase information from received signal 228, coherent detection is applied as follows. Digital Baseband Quadrature Sampling (BQS), which is a digital down-conversion to DC, is implemented to synchronize ADC sampling with AC waveform generation. For this purpose, ADC 230 is sampled with the same start signal and clock signal that provides timing for the sample rate such that signal 228 can be sampled at a rate that is a multiple of the generation frequency. Digital BQS is typically illustrated in the frequency domain but for AC impedance measurements the time domain analysis is more applicable. For a sinusoidal waveform, in one embodiment, the ADC 230 discretizes a cosine waveform by sampling the waveform at four equidistant intervals per period, i.e., with a sampling frequency of ADC 230 that is four times higher than the frequency generated by DAC 204.”); 
a control looping (Col. 4, Lines 12-15: “In detail, the real and imaginary parts, I 236 and Q 246 of the network response, are measured for measurement path 210 and, in no particular order, the process is repeated by routing analog signal 207 through calibration path 220”; Col. 6, Lines 36-38: “Thus, a repeatable and coherent process calibrates out any effects of DAC 204, AC blocking capacitor 206, operational amplifier 224, and ADC 230”); and 
providing the source signal from more than one source.  

Regarding Claim 11, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein at least one of an interface between the source unit and the control unit comprises low impedance buffered analog signals (Col. 3, Lines 61-63: “DAC 204, together with a DMA-based circular buffer (not shown), produces a waveform signal at a desired frequency, e.g., a sinusoidal waveform”, i.e. interface converts to analog, buffers signal) and an interface between the measurement unit and the control unit comprises at least one of: 
a voltage mode analog signal interface with low impedance transmitting and high impedance receiving circuitry; and 
a current mode analog signal interface with high output impedance transmitting and low impedance receiving circuitry.  

Regarding Claim 12, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1, wherein at least one of: 
the power supply is configured to supply power to the control unit, the source unit, and the measurement unit referenced to a common ground; 
the system comprises a power supply filter to at least one of the measurement unit and the source unit (See Fig. 3; Col. 4, Lines 3-6: “In this example, operational amplifier circuit 226 low-pass filters signal 223 that is then input to ADC 230 for digital conversion.”); and 
at least one of the measurement unit and the source unit is powered from at least one of an isolated power converter from the control unit, an isolated external power source, and battery power.  

Regarding Claim 22, Witt teaches a method comprising: 
providing a source signal (i.e. waveform data as discussed above) to a sample (See Item 210) via a source unit (See Item 302; See Fig. 3; Col. 3, Lines 49-60: “Circuit 200 comprises a digital representation of an AC excitation 202 that provides a stimulus to digital-to-analog converter (DAC) 204, DC blocking capacitor 206, sample under test (DUT) 210, calibration resistor 220, input resistor 222, operational amplifier circuit 226, which further comprises a parallel combination of a resistor and a capacitor in its feedback path 224, analog-to-digital converter (ADC) 230, and digital baseband quadrature sampling receiver circuit 240. In this example, receiver circuit 240 comprises multiplier 232, 242 and averaging means 234, 244.”; Col. 4, Lines 50-52: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204”) comprising: 
at least one of a voltage source, and a current source (See Fig. 3; Col. 5, Lines 22-24: “In order to measure complex impedance at a desired frequency, Fc, a sinusoidal voltage x(t)=cos(2πFc.Math.t) is applied to test load 210”, i.e. a source of the digital waveform data used to generate sinusoidal voltage x(t) applied to the sample); 
a memory (Memory buffer 302 inherently contains memory) configured to store a source calibration (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. has a “pre-distortion calibration”); 
acquiring from the sample (See Item 210) an measurement signal responsive to the source signal via a measurement unit (See Item 226; See Fig. 3; Col. 3, Lines 65-66: “the signal is passed through sample under test 210 into inverting operational amplifier circuit 226”), the measurement unit comprising: 
at least one of a voltage measuring unit, a current measuring unit, and a capacitance measuring unit (Fig 3, col 3, In 65-66, " .. signal is passed through sample under test 210 into inverting operational amplifier circuit 226 .. ", note: operational amplifier 226 as illustrated in Fig 3 is deemed to implicitly measure voltage based on the signal from the sample 210); 
a memory (Memory buffer 302 inherently contains memory) configured to store a measurement calibration (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. has a “pre-distortion calibration”, including for ADC 230); and 
receiving the measurement signal from the measurement unit (See Item 226) by a control unit (Items 204, 230, 350, 352, 354, and 360 each perform control operations, comprise control circuitry, some of which receive measurement signal), the control unit comprising: 
a digital signal processing unit (See Fig. 3, item 360, labeled “DIGITAL SIGNAL PROCESSING MODULE”); 
a source converter (See Item 204) connected between the digital signal processing unit and the source unit (See Fig. 3, showing location between digital signal processing module and source unit; Col. 3, Line 52: “digital-to-analog converter (DAC) 204”; Col. 4, Lines 42-49: “in FIG. 3, circuit 300 comprises memory buffer 302, which may be a circular buffer that is controlled by memory controller 350, DAC 204, blocking capacitor 206, DUT 210, calibration resistor 220, operational amplifier circuit 226, ADC 230, digital signal processing module 240, which further comprises multiplier 232, 242 and averaging means 234, 244, timing control logic 354, and microprocessor 352”); 
a measurement converter (See item 230) connected between the digital signal processing unit and the measurement unit (See Fig. 3, showing location between digital signal processing module and measurement unit; Col. 3, Line 57: “analog-to-digital converter (ADC) 230”; Col. 4, Lines 42-49: “in FIG. 3, circuit 300 comprises memory buffer 302, which may be a circular buffer that is controlled by memory controller 350, DAC 204, blocking capacitor 206, DUT 210, calibration resistor 220, operational amplifier circuit 226, ADC 230, digital signal processing module 240, which further comprises multiplier 232, 242 and averaging means 234, 244, timing control logic 354, and microprocessor 352”); 
a synchronization unit (See item 354) configured to synchronize clocks of the digital signal processing unit (See item 360), the source converter (See item 204), and the measurement converter (See Item 230; See Fig. 3; Col. 5, Lines 10-41, specifically Lines 10-13: “the clock ensures that control signals 356, 358 synchronize the digital waveform generation by DAC 204 with the data collection and the sampling process by ADC 230”, and Lines 28-31: “Digital Baseband Quadrature Sampling (BQS), which is a digital down-conversion to DC, is implemented to synchronize ADC sampling with AC waveform generation”, Examiner notes that the digital BQS is part of item 240 (digital signal processing unit) in Fig. 2 and analogously item 360 in Fig. 3); 
a calibration unit (Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”, i.e. 350 retrieves “pre-distortion calibration” waveform data from memory 302) for calibrating aspects of the system including the control unit (See Fig. 3; See Items 352, 354, 360; Col. 4, Lines 50-65: “In operation, memory controller 350 acts as an address generator for memory buffer 302 and retrieves digital waveform data to be output by DAC 204…the waveform is compensated, for example, by a pre-distortion calibration, in order to account for non-idealities in circuit components such as DAC 204, LPF 226 or ADC 230.”).
Witt does not explicitly teach a reference voltage supply configured to supply a common reference voltage for the control unit.
Passerini teaches a reference voltage supply configured to supply a common reference voltage (See Fig. 3A; [0043]: “The master oscillator 110 comprises a first or left module 310 and a second or right module 320 and is connected to a common voltage reference Vref.”, i.e. provides common reference voltage) for the control unit (Abstract: “Disclosed herein is a clock generator that comprises a master or first oscillator having an output terminal which provides a master clock signal and at least one slave or second oscillator having an output terminal which provides a slave clock signal, the master and slave oscillators comprising respective time delay stages and latches, the slave oscillator also comprising logic gates connected to the outputs of the latches and configured to logically combine said outputs to generate a slave clock signal having a different phase with respect to a master clock signal.”, i.e. unit for control of clock signal generation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include a reference voltage supply configured to supply a common reference voltage for the control unit, as taught by Passerini.
Doing so would allow one to ensure uniform voltage control of various elements, such as the clocks taught in Passerini, as is known in the art and suggested by Passerini.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Banaska (US 5144154 A).

Regarding Claim 5, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the current source unit is configured to measure a source current associated with the source signal via a sensing resistor and vary a resistance range of the sensing resistor according to a magnitude of the source current.
Banaska teaches wherein the current source unit is configured to measure a source current associated with the source signal via a sensing resistor and vary a resistance range of the sensing resistor according to a magnitude of the source current (Col. 1, Lines 17-19: “To measure current through the load, a resistor or other impedance, is added between the amplifier output and the load”; Col. 1, Lines 27-31: “In order to measure a wide range of currents, it is common to provide several different values of these current-sensing resistors, all switchable in parallel between the amplifier and the load, that is, between the two legs of a parallel range-selecting network”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt with Banaska to include wherein the current source unit is configured to measure a source current associated with the source signal via a sensing resistor and vary a resistance range of the sensing resistor according to a magnitude of the source current, as taught by Banaska.
Doing so would allow one to use a common technique of applying a variable resistance as a sensing resistor in order to monitor a current.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1), Banaska (US 5144154 A), and Seong (US 5687051 A).

Regarding Claim 6, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini and Banaska teaches the system of claim 5.
Witt does not explicitly teach a current source protection unit configured to determine whether the source current exceeds a threshold current and when the source current exceeds the threshold current, alter a feedback element of at least one of the source unit and the measurement unit so that the source current falls below the threshold current; and a voltage source protection unit configured to determine whether a source voltage exceeds a threshold voltage and when the source voltage exceeds the threshold voltage, alter a feedback element of at least one of the source unit and the measurement unit so that the source voltage falls below the threshold voltage.  
Seong teaches further comprising at least one of: 
a current source protection unit (Abstract: “The circuitry further includes a feedback circuit and a protection circuit”) configured to determine whether the source current exceeds a threshold current and when the source current exceeds the threshold current, alter a feedback element (Abstract: “The circuitry further includes a feedback circuit and a protection circuit”) of at least one of the source unit and the measurement unit so that the source current falls below the threshold current (Col. 3, Lines 17-25: “The first voltage regulator serves to prevent a voltage higher than a certain first threshold voltage from being formed across the first voltage regulator. A second voltage regulator is provided having a cathode connected to the output of the first current source and an anode connected to an input of the protection circuit. It serves to prevent a voltage higher than a certain second threshold from being formed across the second voltage regulator. The second threshold voltage is higher than the first threshold voltage.”); and 
a voltage source protection unit configured to determine whether a source voltage exceeds a threshold voltage and when the source voltage exceeds the threshold voltage, alter a feedback element of at least one of the source unit and the measurement unit so that the source voltage falls below the threshold voltage.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include a current source protection unit configured to determine whether the source current exceeds a threshold current and when the source current exceeds the threshold current, alter a feedback element of at least one of the source unit and the measurement unit so that the source current falls below the threshold current; and a voltage source protection unit configured to determine whether a source voltage exceeds a threshold voltage and when the source voltage exceeds the threshold voltage, alter a feedback element of at least one of the source unit and the measurement unit so that the source voltage falls below the threshold voltage, as taught by Seong.
Doing so would allow one to actively prevent overvoltage conditions which can potentially damage electronic elements.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Hutchison (US 4564018 A).

Regarding Claim 9, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach the source unit is configured to deactivate non-analog circuitry when providing the source signal; and the measurement unit is configured to deactivate non-analog circuitry when measuring the measurement signal.  
Hutchison teaches wherein at least one of: 
the source unit is configured to deactivate non-analog circuitry when providing the source signal; and 
the measurement unit is configured to deactivate non-analog circuitry when measuring the measurement signal (Col. 13, Lines 52-58: “the transmit command signal is also sent to the "shut down" port of the switching voltage regulator U26. Thus, the transmit command signal will cause the switching voltage regulator U25 to turn off during a measurement to insure that no high voltage pulse interferes with the accuracy of the measurement.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include the source unit is configured to deactivate non-analog circuitry when providing the source signal; and the measurement unit is configured to deactivate non-analog circuitry when measuring the measurement signal, as taught by Hutchison.
Doing so would allow one to ensure that the integrity of the measurements are maintained, as taught by Hutchison.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Schneider (US 10284217 B1).

Regarding Claim 13, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein at least one of the source converter and the measurement converter comprises: a gain chain configured to amplify an analog input signal; a range selector configured to select a gain between the analog input signal and multiple analog-to-digital converter (ADC) outputs, wherein each ADC output has a path, and a gain of each output path is made up of gain stages in the gain chain; and a mixer configured to combine the multiple ADC outputs into a single mixed output.  
Schneider teaches wherein at least one of the source converter and the measurement converter comprises: 
a gain chain configured to amplify an analog input signal (Col. 2, Lines 18-24: “The first processing path comprises a first analog front end and a first digital processing subsystem having a first analog-to-digital converter, wherein the first analog front end is configured to amplify an analog input signal in order to generate a first amplified analog signal and the first analog-to-digital converter is configured to convert the first amplified analog signal into a first digital signal.”; Col. 6, Lines 37-43: “Also as shown in FIG. 3, analog front end 203b of processing path 201b may include an inverting amplifier 306 which may amplify analog input signal ANALOG_IN by an inverting gain and communicate such amplified analog signal to ADC 215b. In some embodiments, inverting amplifier 306 may be configured to apply a multiplicative gain of less than unity to analog input signal ANALOG_IN.”; Col. 6, Lines 27-30: “Non-inverting amplifier 304 may amplify analog input signal ANALOG_IN by a non-inverting gain and communicate such amplified analog signal to ADC 215a.”); 
a range selector configured to select a gain between the analog input signal and multiple analog-to-digital converter (ADC) outputs, wherein each ADC output has a path, and a gain of each output path is made up of gain stages in the gain chain (Col. 6, Lines 27-30: “Non-inverting amplifier 304 may amplify analog input signal ANALOG_IN by a non-inverting gain and communicate such amplified analog signal to ADC 215a.”; Col. 6. Lines 37-48: “Also as shown in FIG. 3, analog front end 203b of processing path 201b may include an inverting amplifier 306 which may amplify analog input signal ANALOG_IN by an inverting gain and communicate such amplified analog signal to ADC 215b. In some embodiments, inverting amplifier 306 may be configured to apply a multiplicative gain of less than unity to analog input signal ANALOG_IN. By attenuating higher-amplitude signals, a greater dynamic range for analog input signal ANALOG_IN may be achieved, in spite of conventional wisdom that would generally dictate that signal loss should be avoided in a low-noise system.”; Col. 9, Lines 12-24: “In some embodiments, the additional gain, once applied to a path gain of a processing path 201, may be allowed over a period of time to approach or “leak” to a factor of 1, in order to constrain the additional gain and compensate for any cumulative (e.g., over multiple switching events between digital signals of ADCs 215) bias in the calculation of the additional gain. Without undertaking this step to allow the additional gain to leak to unity, multiple switching events between paths may cause the gain factor to increase or decrease in an unconstrained manner as such additional gain, if different than unity, affects the outputs of the multiple paths and thus affects the calculation of the scaling factor.”); and 
a mixer configured to combine the multiple ADC outputs into a single mixed output (Col. 11, Lines 59-64: “In such embodiments, multiplexer 227 may operate as a mixer, mixing appropriate weighted amounts of the digital signal output by processing path 201a and the digital signal output by processing path 201b to generate digital output signal DIGITAL_OUT.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein at least one of the source converter and the measurement converter comprises: a gain chain configured to amplify an analog input signal; a range selector configured to select a gain between the analog input signal and multiple analog-to-digital converter (ADC) outputs, wherein each ADC output has a path, and a gain of each output path is made up of gain stages in the gain chain; and a mixer configured to combine the multiple ADC outputs into a single mixed output, as taught by Schneider.
Doing so would allow one to control the signal gain across various ranges and stages of the signal propagation, as is common in the art to ensure proper signal conditions at proper locations in the system.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Baumgartner (US 5382956 A).

Regarding Claim 14, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the source converter comprises: two or more digital-to-analog converters (DAC) combined to generate one or more frequency components; a first path for generating substantially low frequency signals, the first path comprising a first one of the DACs; a second path for generating substantially high frequency signals, the second path comprising a second one of the DACs; a data processor for processing an input signal; a combining circuit configured to combine outputs of the first and second paths into the source signal; a feedback portion configured to sense the source signal; and a servo loop configured to employ the feedback portion to maintain the source signal substantially in accordance with the input signal.
Baumgartner teaches wherein the source converter comprises: 
two or more digital-to-analog converters (DAC) combined to generate one or more frequency components (Col. 3, Lines 35-38: “The Chip has 5 signal channels. Each channel has input protection circuitry, channel input selection switches, an analog preamp with selectable gain and a continuous analog to digital converter.”; Col. 22, Lines 58-60: “AC impedance measurement (which is at a relatively high frequency) and low frequency signal measurement can occur simultaneously.”); 
a first path for generating substantially low frequency signals (Col. 23, Line 5: “the low frequency voltage signal path”), the first path comprising a first one of the DACs (Examiner notes DAC connected to path); 
a second path for generating substantially high frequency signals (Col. 23, Lines 6-7: “the high frequency signal path”), the second path comprising a second one of the DACs (Examiner notes DAC connected to path); 
a data processor for processing an input signal (Col. 2, Lines 55-58: “In addition to analog filtering and amplification, typical physiological signal instrumentation will include analog to digital conversion for further processing by an internal microprocessor or an external computer.”); 
a combining circuit configured to combine outputs of the first and second paths into the source signal (Col. 7, Lines 45-47: “Each A/D converter 346 output goes to a single output data controller 348 for combined digital serial data output 350.”); 
a feedback portion configured to sense the source signal (Col. 3, Lines 53-57: “The Chip incorporates extensive noise reduction measures, including chopper stabilization in all amplifiers, amplifier designs with inherent high common mode noise rejection, common mode feedback circuitry, and time averaging of chopper noise”; Col. 7, Lines 36-39: “In the preferred application of the present invention, common mode feedback to the source (right leg drive) removes some DC offset.”; Col. 20, Lines 6-8: “The summing amplifier 1304 has a variable gain feedback path comprising a resistor ladder 1306 and gain switches 1308.”); and 
a servo loop configured to employ the feedback portion to maintain the source signal substantially in accordance with the input signal (Col. 10, Lines 9-16: “An electronic switch 422 selects a fraction of the second output 418 for negative feedback signal 424 which controls the overall preamp closed loop gain. In the preferred embodiment, with resistor values as shown in FIG. 4A, the gain can be selected to values of 2, 4, 16, and 32. The position of the electronic switch 422 illustrated in FIG. 4A results in a closed loop gain of 16.”; Col. 10, Lines 40-48: “These components are chosen to provide the dominant pole (approximately 3 Hz) for the overall preamp frequency response to ensure overall closed loop preamp stability. This is accomplished by Miller effect amplification of the feedback capacitors (446 and 450). The series resistors (448 and 452) provide a zero in the amplifier frequency response for fine adjustment of the response near the frequency where gain is equal to one.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein the source converter comprises: two or more digital-to-analog converters (DAC) combined to generate one or more frequency components; a first path for generating substantially low frequency signals, the first path comprising a first one of the DACs; a second path for generating substantially high frequency signals, the second path comprising a second one of the DACs; a data processor for processing an input signal; a combining circuit configured to combine outputs of the first and second paths into the source signal; a feedback portion configured to sense the source signal; and a servo loop configured to employ the feedback portion to maintain the source signal substantially in accordance with the input signal, as taught by Baumgartner.
Doing so would allow one achieve “extensive noise reduction measures, including chopper stabilization in all amplifiers, amplifier designs with inherent high common mode noise rejection, common mode feedback circuitry, and time averaging of chopper noise”, as taught by Baumgartner.

Regarding Claim 16, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Baumgartner further teaches wherein the control unit is configured to measure a parameter of the source signal using the a feedback signal that is one of a DC signal and a low frequency AC signal (Col. 7, Lines 35-40: “In the preferred application of the present invention, common mode feedback to the source (right leg drive) removes some DC offset. After DC amplification, additional offset subtraction is accomplished within the analog to digital conversion process described below.”).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Goodrich (US 4807146 A).

Regarding Claim 15, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the digital signal processing unit is configured to perform lock-in signal processing and wherein the lock-in signal processing at least one of: is synchronized with the synchronization unit; processes at least one of a fundamental frequency and a harmonic frequency; and comprises providing a lock-in reference for communication between the control unit and at least one of the source unit and the measurement unit.  
Goodrich teaches wherein the digital signal processing unit is configured to perform lock-in signal processing (Abstract: “A digital lock-in amplifier”) and wherein the lock-in signal processing at least one of: 
is synchronized with the synchronization unit; 
processes at least one of a fundamental frequency and a harmonic frequency (Col. 3, Lines 51-59 “This embodiment of the present…has the advantage of being able to measure the in phase and in quadrature components of the fundamental reference frequency and harmonics produced by the measurement device”); and 
comprises providing a lock-in reference for communication between the control unit and at least one of the source unit and the measurement unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein the digital signal processing unit is configured to perform lock-in signal processing and wherein the lock-in signal processing at least one of: is synchronized with the synchronization unit; processes at least one of a fundamental frequency and a harmonic frequency; and comprises providing a lock-in reference for communication between the control unit and at least one of the source unit and the measurement unit, as taught by Goodrich.
Doing so would allow one to obtain the benefits of the well-known lock-in amplifier apparatus, including being able to measure signals in very noisy environments.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Mehlkopf (US 5023552 A).

Regarding Claim 17, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the control unit is configured to assess a type of at least one of the measurement and the source unit and configure the digital signal processing unit according to the type.
Mehlkopf teaches wherein the control unit is configured to assess a type of at least one of the measurement and the source unit and configure the digital signal processing unit according to the type (Col. 4, Line 68 – Col. 5, Line 10: “For example, different settings of the signal amplifier 14 can be stored in a table, the type of measurement, such as 3-dimensional multiple slice or single slice, the set of parameters of RF pulses to be used for the type of measurement, gradient fields to be applied, etc. and a parameter in the form of an estimate of the object in the examination space being used for selecting the gain factor for the various data sets to be measured which factor is adjusted under the control of the control unit 18B.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein the control unit is configured to assess a type of at least one of the measurement and the source unit and configure the digital signal processing unit according to the type, as taught by Mehlkopf.
  Doing so would allow one to adapt the parameters of the system to the specific measurement to be taken, as taught by Mehlkopf, and as is known in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Freidhof (US 20200200821 A1).

Regarding Claim 18, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach further comprising at least one of: an enclosure for at least one of the source unit and the measurement unit, the enclosure comprising at least one of electrostatic shielding and magnetic shielding; and a configurable display that is configured to at least one of: display real time oscilloscope readings; and display frequency spectrum readings.  
Freidhof teaches further comprising at least one of: 
an enclosure for at least one of the source unit and the measurement unit (Abstract: “A digital sampling oscilloscope (DSO) includes a housing, an analog measurement input interface arranged in a housing wall of the housing and a measurement acquisition system having a digitizer and an acquisition memory coupled to the digitizer.”), the enclosure comprising at least one of electrostatic shielding and magnetic shielding ([0024]: “The housing 11 may be configured to shield the internal components from external electromagnetic waves.”); and 
a configurable display that is configured to at least one of: 
display real time oscilloscope readings ([0026]: “All or portions of the data from the acquisition record in the acquisition memory A may be displayed as bitmapped image rendered on a display of the DSO 10. To that end, the DSO 10 may include an appropriate display system with an image processor and a display device. Furthermore, the DSO 10 may include a measurement value output interface 17 over which data from the acquisition record in the acquisition memory”); and 
display frequency spectrum readings ([0026]: “All or portions of the data from the acquisition record in the acquisition memory A may be displayed as bitmapped image rendered on a display of the DSO 10. To that end, the DSO 10 may include an appropriate display system with an image processor and a display device. Furthermore, the DSO 10 may include a measurement value output interface 17 over which data from the acquisition record in the acquisition memory”; [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include further comprising at least one of: an enclosure for at least one of the source unit and the measurement unit, the enclosure comprising at least one of electrostatic shielding and magnetic shielding; and a configurable display that is configured to at least one of: display real time oscilloscope readings; and display frequency spectrum readings, as taught by Freidhof.
Doing so would be obvious as shielding signal processing and/or measurement apparatuses from interferences is common and known in the art, and measurement apparatuses comprising oscilloscope functions typically have source and measurement units contained within, and display oscilloscope output, as is known in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Regier (US 20150168529 A1).

Regarding Claim 19, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the control unit is configured to perform at least one of a factory and a self calibration by: applying a signal to more accurate resistor range; measuring the applied signal across the more accurate range; applying the signal to a less accurate resistor range; measuring the applied signal across the less accurate range; and calibrating the less accurate resistor range using the measured applied signal across the more accurate range and the measured applied signal across the less accurate range.
Regier teaches wherein the control unit is configured to perform at least one of a factory and a self calibration ([0081]: “In an exemplary embodiment, self-calibration may include operating the SMU 200 at multiple, e.g., one or more, or a plurality of, current-range settings and voltage-range settings.”) by: 
applying a signal to more accurate resistor range;
measuring the applied signal across the more accurate range; 
applying the signal to a less accurate resistor range; 
measuring the applied signal across the less accurate range; and 
calibrating the less accurate resistor range using the measured applied signal across the more accurate range and the measured applied signal across the less accurate range ([0081]-[0085]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein the control unit is configured to perform at least one of a factory and a self calibration by: applying a signal to more accurate resistor range; measuring the applied signal across the more accurate range; applying the signal to a less accurate resistor range; measuring the applied signal across the less accurate range; and calibrating the less accurate resistor range using the measured applied signal across the more accurate range and the measured applied signal across the less accurate range, as taught by Regier.
Doing so would allow one to calibrate a measurement signal across various ranges in a common manner known in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 9575105 B1) in view of Passerini (US 20130033947 A1) and Gookin (US 4127811 A).

Regarding Claim 20, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Witt in view of Passerini teaches the system of claim 1.
Witt does not explicitly teach wherein the control unit is configured to at least one of: perform a voltage measure mode calibration for a measurement unit by: measuring an offset error at the measurement unit; storing the offset error in the memory of the measurement unit; connecting an amplifier associated with the measurement unit to a reference voltage; measuring, via the control unit, a gain error from applying the reference voltage to the amplifier; storing the measured gain error in the memory of the measurement unit; reading, via the control unit, at least one of the stored gain error from the memory of the measurement unit; and applying at least one of the offset error and the gain error to correct a voltage measurement; perform a current mode measure calibration for the measurement unit by: disconnecting input connectors of the control unit; connecting input connectors of the measurement unit to ground; configuring the measurement unit in a voltage measure mode; measuring voltage offset errors of an amplifier via the measurement unit in voltage measure mode; applying an analog correction to decrease the measured voltage offset to approximately zero; switching the measurement unit to a current measure mode and floating inputs to the measurement unit; determining, via the control unit, voltage offset errors between the measurement unit and the control unit by configuring the measurement unit in a high current range and measuring a resultant voltage at the control unit; adjusting a leakage current until a current measurement of the measurement unit is approximately zero; storing, via the control unit, at least one of the adjusted leakage current and the voltage offset errors in the memory of the measurement unit; reading, via the control unit, at least one of the adjusted leakage current and the voltage offset errors; and applying at least one of the adjusted leakage current and the voltage offset error to correct a current measurement of the measurement unit.
Gookin teaches wherein the control unit is configured to at least one of: 
perform a voltage measure mode calibration for a measurement unit by (Col. 1, Lines 20-22): 
measuring an offset error at the measurement unit (Col. 2, Lines 55-59: “Referring to FIG. 3, a detailed schematic of the D.C. Preamplifier 10, the input offset error measurements (X.sub.o,n) for the first three voltage ranges are made with the input of the D.C. Preamplifier 10 grounded through a 100 K ohm resistor by FET switch Q13”); 
storing the offset error in the memory of the measurement unit (Col. 4, Lines 28-33: “The input voltage and the reference voltages are selectively applied to the input of a selected configuration of circuit elements SC. A detector 10, responsive to the output of the selected configuration, SC, loads selected outputs into a memory M.”); 
connecting an amplifier associated with the measurement unit to a reference voltage (See Fig. 1, showing preamplifier; Col. 2, Lines 51-53: “the present invention calibrates five voltage ranges with only a single reference voltage”); 
measuring, via the control unit, a gain error from applying the reference voltage to the amplifier (Col. 3, Lines 7-9: “Referring now to FIG. 5, the gain error measurement for the third (10V) range is made by applying the internal precision reference voltage, V.sub.REF, (+10 VDC) to the input of D.C.”; Col. 3, Lines 19-24: “Referring to FIG. 6, the gain error measurement for the second (1V) range is made by applying the internal precision reference voltage, V.sub.REF, (+10 VDC) to the precision ten-to-one divider (900K/100K) by closing FETs Q25 and Q20. The one volt output is applied to D.C. Preamplifier 10 by FET switch Q16. The gain of the D.C. Preamplifier 10 is set to X10 to give a full scale output.”); 
storing the measured gain error in the memory of the measurement unit (Col. 4, Lines 28-33: “The input voltage and the reference voltages are selectively applied to the input of a selected configuration of circuit elements SC. A detector 10, responsive to the output of the selected configuration, SC, loads selected outputs into a memory M.”); 
reading, via the control unit, at least one of the stored gain error from the memory of the measurement unit (Claim 1: “processor means responsive to the selectively stored contents of said memory and to the output of said second amplifier for producing an output representative of the amplitude of the input signal normalized to correct for the offset and gain errors in said second amplifier.”); and 
applying at least one of the offset error and the gain error to correct a voltage measurement (Col. 4, Lines 47-54: “By having the processor periodically sample the correction factors during measurements and applying the corrective transfer functions to the output obtained from a measurement of an unknown voltage, an extremely accurate mode of voltage determination is accomplished, which constantly corrects for drifting components and requires a minimum amount of operator intervention for calibration.”); 
perform a current mode measure calibration for the measurement unit by: 
disconnecting input connectors of the control unit; 
connecting input connectors of the measurement unit to ground; 
configuring the measurement unit in a voltage measure mode; 
measuring voltage offset errors of an amplifier via the measurement unit in voltage measure mode; 
applying an analog correction to decrease the measured voltage offset to approximately zero; 
switching the measurement unit to a current measure mode and floating inputs to the measurement unit; 
determining, via the control unit, voltage offset errors between the measurement unit and the control unit by configuring the measurement unit in a high current range and measuring a resultant voltage at the control unit; 
adjusting a leakage current until a current measurement of the measurement unit is approximately zero; 
storing, via the control unit, at least one of the adjusted leakage current and the voltage offset errors in the memory of the measurement unit; 
reading, via the control unit, at least one of the adjusted leakage current and the voltage offset errors; and 
applying at least one of the adjusted leakage current and the voltage offset error to correct a current measurement of the measurement unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witt to include wherein the control unit is configured to at least one of: perform a voltage measure mode calibration for a measurement unit by: measuring an offset error at the measurement unit; storing the offset error in the memory of the measurement unit; connecting an amplifier associated with the measurement unit to a reference voltage; measuring, via the control unit, a gain error from applying the reference voltage to the amplifier; storing the measured gain error in the memory of the measurement unit; reading, via the control unit, at least one of the stored gain error from the memory of the measurement unit; and applying at least one of the offset error and the gain error to correct a voltage measurement; perform a current mode measure calibration for the measurement unit by: disconnecting input connectors of the control unit; connecting input connectors of the measurement unit to ground; configuring the measurement unit in a voltage measure mode; measuring voltage offset errors of an amplifier via the measurement unit in voltage measure mode; applying an analog correction to decrease the measured voltage offset to approximately zero; switching the measurement unit to a current measure mode and floating inputs to the measurement unit; determining, via the control unit, voltage offset errors between the measurement unit and the control unit by configuring the measurement unit in a high current range and measuring a resultant voltage at the control unit; adjusting a leakage current until a current measurement of the measurement unit is approximately zero; storing, via the control unit, at least one of the adjusted leakage current and the voltage offset errors in the memory of the measurement unit; reading, via the control unit, at least one of the adjusted leakage current and the voltage offset errors; and applying at least one of the adjusted leakage current and the voltage offset error to correct a current measurement of the measurement unit, as taught by Gookin.
Doing so would allow one to precisely calibrate the various measurement elements, in a manner known in the art.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863             

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863